 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome back here."He identified no one of the"approximately 300" people he saidwere there.Such evidence permits no finding as to (1) who, if anyone, threw any-thing at his car; (2)who called out,"Don't come back here";or (3) whether theremark was directed at him, the occupant of the car he drove around,or someoneelse in the crowd of 300.In any event,in the 4 months of the strike it appears thatLong has been entering and leaving the plant without molestation.March 11:Floyd Rich,a mechanic at the same Lovick plant,has been passingthrough the picket line night and morning without interference since the strikebegan.On March 11, he said as a witness,while he was eating lunch in front ofthe office four strikers,including John Hall, came up to him,and during their con-versation Hall remarked that he"was afraid somebody is going to get hurt and Ihope it ain't you."In view of the fact that Rich has not been in any way deterredby pickets from working during the long strike and that there is no evidence ofany actual violence against anyone during this period,the TrialExaminer is unableto attach any coercive significance to Hall's remark,even if made.'C. ConclusionsThe incidents above described are trivial and scattered through a 4-month-longstrike.They formno pattern of violence or threat of violence.In the opinionof the TrialExaminerthey provideno reasonable ground for an inferencethat anystriking employee was or might have been deterred from returningto work, or thatany nonstriking employee was prevented fromworking.The Trial Examinerconcludes and findsthat the evidencefails to sustain the allega-tions of the complaint as to violations of Section8(b)(1) (A) of the Act.(Recommendations omitted from publication.]IHall's credible account of this incident,which is undisputed,isas follows : "Wewalked over to him . . . and we began to talk about the strike and I told him we wouldn'tever get a raise as long as he continued to do our job-because he was a mechanic buthe was loadingbrick and so he told us he was sorry but the company had him employedbut he didn't have any union to back him up, but if he refused to work they could just getrid of him.He said he wished he could get a raise-by us getting a raise he could prob-ably get a raise himself-he said that he wished the strike would hurry up and get overwith-I did tell him that I hoped anyone would notget hurt over the jobs...he saidhe hoped they didn't either."Norlee Togs, Inc.andChildren's Dress, Infants'Wear,House-dress&BathrobeMakers' Union,Local 91, InternationalLadies'GarmentWorkers' Union,AFL-CIO.Case No. P-CA-6902.September 8, 1960DECISION AND ORDEROn May 4, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscaseto a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].129 NLRB No. 5. NORLEETOGS, INC.15The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exrjelpfions and brief, and the entire record inthe case, and, except as noted below, hereby adopts the Trial Ex-aminer's findings, conclusions, and recommendations.In concluding that the Respondent had not violated Section8 (a) (5) of the Act, the Trial Examiner found (1) that the Union didnot in fact represent a majority of the Respondent's employees, and(2) assumingarguendothat the Union did represent a majority, theRespondent had a good-faith doubt as to the majority status. Chair-man Leedom and Member Jenkins agree with the Trial Examiner'sfindings that the Respondent had a good-faith doubt of the Union'smajority status, and for this reason adopt the Trial Examiner's recom-mendation of dismissal of the complaint.They find it unnecessaryto determine whether the Union had in fact majority status, andaccordingly do not adopt or pass upon the Trial Examiner's findingsin this regard.Member Rodgers is of the opinion that the recordfully supports all findings of the Trial Examiner and would adoptthe Intermediate Report in its entirety.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in New York, New York, on February 29 and March 1 and 2, 1960,on an amended complaint issued by the General Counsel of the National LaborRelations Board and on the answer thereto of Norlee Togs, Inc., herein called Re-spondent.The issues litigated were: (1) whether Respondent refused to bargaincollectively with a union representing a majority of its employeesin anappropriateunit;and (2) whether Respondent, through its vice president, Bella Dermer, inter-rogated employees concerning their union-activities and and sympathies and promisedemployees economic and other benefits if they abandoned a strike.Oral argumentwas presented at the close of the hearing.No briefs were filed.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged in the manufacture, sale, anddistribution of children's clothing and related products at its place of business inthe Borough of Brooklyn, city and State of New York.During the year precedingthe issuance of the complaint, Respondent's output of products exceeded $425,000in value, of which more than $300,000 worth was shipped in interstate commercedirectly to States other than the State of New York.I find that Respondent is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act, and that the assertion of jurisdiction in this case isproper.II.THE LABOR ORGANIZATION INVOLVEDCChildren's Dress, Infants'Wear,Housedress&Bathrobe Makers'Union, Local 91,International Ladies' Garment Workers'Union,AFL-CIO,herein called the Union,is a labor organization within the meaning of Section 2(5) of the Act. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICES.A. General chronology of events; the positions of the partiesLate in August 1959 the Union started an organizational campaign among Re-spondent's production and maintenance employees numbering 34 in all accordingto General Counsel and 41 according to Respondent.On and before September 10,1959, the Union obtained a total of 19 authorization cards in which employeesdesignated the Union as their gargaining representative, and on September 11 theUnion obtained 1 more, making a total of 20.On the morning of September 10,these 19 or 20 employees did not report for work but attended a meeting at the unionhall and decided to go on strike.The strike began that afternoon and a picket linewas stationed in front of Respondent's plant.The rest of the employees remainedat work.On September 11, the day following the strike, Raymond Orsini, union businessrepresentative, told Aaron Dermer, president of Respondent, that the Union wanteda contract.Orsini made no statement that the Union represented a majority of theemployees and Dermer did not ask whether it did.However, Orsini and Dermerdiscussed the terms of a proposed contract but could not agree on a wage increasewhich the Union sought. Further discussions failed to resolve the wage issue.In the meantime, on September 16, 1959, a regular payday, a number of strikersreported to the office of Respondent to collect their pay for work done prior to thestrike.On that day Respondent posted two notices in the office, one in English, theother in Spanish, which recited benefits available for Norlee Togs, Inc., employees,such as a 37th-hour workweek, 7 paid holidays, vacations with pay, disability bene-fits,optional hospitalization, and yearly wage increases.'On September 18, 1959,Respondent filed with the Board a petition for representation of its production andmaintenance employees which recited,inter alia,that it employed 35 such employees,that the Union had made a claim for recognition on September 10, 1959, and re-questing the Board to make a representation determination pursuant to its authorityunder the Act.Evidence was also adduced relating to two instances of alleged interrogation, bothoccurring prior to the strike.The first instance occurred when Bella Dermer, vicepresident of Respondent, mistook two union representatives for detectives and askedan employee what the two individuals wanted of her.The second instance occurredwhen Bella Dermer asked another employee in substance what a union man hadasked her.This evidence was elicited from Bella Dermer in the course of her testi-mony as witness for Respondent; General Counsel offered no affirmative evidencein this regard.The recital in the foregoing paragraphs sets forth the evidence in broad outline.General Counsel's position,in sum,isthat on September 11, 1959, the Unionrepresented a majority of the employees in the appropriate unit, namely 20 out of34; that Respondent, though not expressly advised of the Union's majority status,knew or should have known that fact from the extent of the employees' participationin the strike and in the picketing; and that Respondent entertained no real doubtas to the Union's majority status but delayed the grant of recognition, balked incontract negotiations, and ultimately filed a representation petition-all for thepurpose of gaining time within which to dissipate the Union's majority statusGeneral Counsel asserts further that Respondent achieved its purpose in thatregard by its delay and by the promises of benefits set forth in the signs postedin Respondent's office on Sepember 16.CitingJoy Silk Mills, Inc.,85 NLRB 1263,enfd. in relevant part 185 F 2d 732 (C.A.D.C.), cert. denied 341 U.S. 914; andPyne Moulding Corporation,110 NLRB 1700, enfd. 226 F. 2d 818 (C.A. 2), GeneralCounsel contends that by the foregoing conduct, Respondent refused to bargainwithin the meaning of Section 8(a)(5) and (1) of the Act.General Counsel con-tends further that Respondent also violated Section 8(a)(1) of the Act by BellaDermer's interrogation of employees prior to the strike.Respondent takes issue with General Counsel in virtually every respect. In thefirst place, Respondent denies that the Union represented a majority of the employeesin the appropriate unit.Moreover, Respondent contends that in any event it enter-tained, and had good reason to entertain, a good-faith doubt of the Union's majoritystatuswhich justified its refusal to bargain and its resort to Board processes for1 A copy of thesigns was not put inevidence, but the severalwitnesseswho testifiedconcerning the signs were In generalagreement as to their content. NORLEE TOGS, INC.17the resolution of the question concerning representation.Respondent arguesfurther that the promises of benefit allegedly contained in the signs posted in itsoffice were not promises of benefit at all but merely a statement of the terms andconditions of employment which the employees were enjoying and had enjoyed priorto the organizational campaign of the Union.Finally,Respondent contends thatthe evidence concerning Bella Dermer's interrogation of employees represents atmost an isolated act of interrogation which does not warrant a finding of unfairlabor practice.Accordingly, Respondent asks that the amended complaint uponwhich this proceeding is based be dismissed in its entirety.The several issues here joined will now be considered in detail.B. Analysis and conclusions1.The appropriate unit and the question of majority statusIt is undisputed and I find that all production and maintenance employees of Re-spondent at its Brooklyn plant, exclusive of office and clerical employees, profes-sional employees, guards, and supervisors, constitute an appropriate unit for purposesof collective bargaining.As already indicated, General Counsel contends thatthe unit so defined during the period here relevant consisted of 34 employees andin support of this contention introduced into evidence a list of names preparedby Respondent showing 34 employees who were employed as of September 9, 1959.Respondent argues that this list is incomplete inasmuch as it omitted seven em-ployees who were on Respondent's payroll but who, for one reason or another, werenot working that week.Of these seven empolyees, one has ceased working inMarch, five in July, and one in August 1959.Three of the seven had not returnedto work at the time of the hearing, one returned on September 19, one on October17, and one on November 7, 1959. The seventh employee, who had left her em-ployment in July 1959, returned on October 3, 1959, butillness againinterruptedher employment.Respondent contends that these 7 employees should be includedin the appropriate unit making the total count 41.On the other hand, as of Septem-ber 18, 1959, when Respondent filed its representation petition, it recited thereinthat there were 35 employees in the appropriate unit. In view of this recital andfor purposes of this proceeding, I conclude and find that there was a maximum of35 employees in the appropriate unit during the period here relevant.General Counsel introduced into evidence union authorization cards signed by20 of the employees listed as working for Respondents on September 9.All butone of these were signed on or before September 10, 1959, and the last card wassigned on September 11, the day Orsini told Respondent's president that the Unionwanted a contract.Twenty or even nineteen, valid authorization cards would, ofcourse, establish the Union's majority status in the appropriate unit.Respondent,however, disputes General Counsel's contention that all the authorization cards werevalid.Many of Respondent's employees could not speak or write English and under-stood Spanish only.2General Counsel adduced testimony that at two meetings ofemployees, on September 4 and 10, respectively, where most of the authorizationcards were signed, the content and significance of the authorization cards as desig-nations of the Union for purposes of collective bargaining were carefully explainedto the employees both in English and Spanish before the signatures were affixed.On the other hand, several of the employees who had signed such authorization cardstestified that they had done so on the basis of representations that the signing ofsuch a card was a condition precedent to their continued employment withRespondent.Thus, Mrs. Librado Martinez, who could not read English, testified that when shearrived at Respondent's plant on the morning of September 10 she saw a group ofpeople in front of the plant, was told she could not go in, and was then driventogether with other employees to theunionoffice.She further testified, "Whenwe arrived at the office, they told me I had to sign that card in order to work at theplace.I had to work, of course, so I signed "Mrs.Martinez subsequently didpicket duty and drew strike benefits from the Union. She testified, however, that2As the record discloses, much of the testimony in this hearing was adduced throughan interpreter586439-61-vol. 129-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDshe was directed to picket by the "unionpeople"who told herthat unless shecomplied with that directive, she would not be able to work.3Maria Melendez testified that although she, too, hadsigned a union authorizationcard at the September 10 meeting in theunionoffice, she had likewise been informedthat "You bettersignthis card if you want to work."Maria Melendez, like Mrs.Martinez, subsequently did picket duty and got strike benefitsfromthe Union.Emerita Torres testified that she signed an authorization card at her home onSeptember 10, when her cousin, Carmen Dolores Ortega, also employed by Re-spondent, said to her, "Sign the card and you'll have a job again with Norlee, butyou haveto sign thecard."She testified further that she did not read the cardand did not know whatitmeant.Emerita Torres did picket duty for I day but onthe Monday following the strike called Bella Dermer, vice president of Respondent,and told the latter that she wanted to return to work, and that she did not "wantthe union" and did not understand "about thisunion."Carmelita Ramos signed an authorization card at the union office on September10.According to her testimony she was driven to the union office that morningand on arrival there was told by union officials that she had to affix hersignaturebefore she would be permitted to work.Thereafter she engaged in picket duty forseveral days.Ramon Alvarado was also drivento the unionoffice on September 10.RamonAlvarado testified that there was a good deal of talking on that occasion both inEnglish and Spanish and that it was difficult for him to understand even the Spanish.He was told, however, that he had to sign an authorization card in order to work forRespondent and he did sign such a card.Alvarado engaged in picketing for about aweek thereafter and collected strike benefits.As the foregoing recital suggests, there are substantial discrepancies in thetestimony given by General Counsel's witnesses on the one hand and by Respondent'switnesses on the other concerning the events at the union office on the morning ofSeptember 10.According to General Counsel's witnesses, a number of the em-ployees were driven to the union office.Orsini joined the group later and explainedin detail in English the content and meaning of the authorization cards and BrunhildaGarcia, an employee of Respondent, translated his remarks into Spanish. Barnes andKochian, union representatives, were not present.Orsini vigorously denied, as didBrunhilda Garcia, that the employees were told they had to sign authorization cardsif they wanted to work for Respondent. On the other hand, as already stated, fouremployees testified that they were given this ultimatum at this meetingand in someinstances identified Barnes andin one instanceBrunhilda Garcia as having madethe statements.4I believe it unnecessary to resolve all the discrepancies.The critical issue here,and the only critical issue, is whether the employees who signed authorization cardsdid so of their own volition and with full knowledge of their action, or whether theydid so under compulsion in the sense that they believed this was the only way theycould keep their jobs.The usual presumption that a person who signs a documentisaware of and adopts the contents of the document is of negligiblesignificancehere where it is plain that many of the employees could not read or understandEnglish, the language in which the authorization cards were written.Moreover,possibilities ofmisunderstanding were rife in this bilingual meeting hurriedly as-sembled in the context of a strike situation.Finally, it is not important for presentpurposes whether the employees were misinformed or merely misunderstood thesignificance of their signing an authorization card.The sole issue is whether theyintended thereby freely and without compulsion to designate the Union as theirbargaining representative.On this narrow issue, I conclude and find that at leastfive employees, specifically, LibradoMartinez,Maria Melendez, Emerita Torres,Carmelita Ramos, and Ramon Alvarado, did not freely designate the Union as theirbargaining representative but signed authorization cards because of their beliefthat failure to do so would disqualify them from employment with Respondent.Subtracting these 5 authorization cards from the 20 submitted into evidence byIThe evidence also disclosed that on February 9, 1960, 20 days before the hearing inthe instant case, Mrs. Martinez furnished an affidavit to a representative of the GeneralCounsel in which she stated under oath that she signed the authorization card "becauseone of the union men present told me I would be out of a job if I didn't sign "4A fifthemployee,Emerita Tories,testifiedthatshe was given this ultimatum at herhome. NORLEE TOGS, INC.19General Counsel, I conclude and find that the remaining 15 did not constitute amajority in the appropriate unit .52.Respondent's good-faith doubt as to majority status and the alleged promisesof benefitIf, as I have found, the Union did not represent a majority of the employees inthe appropriate unit, Respondent is absolved of any duty to bargain with the Unionand a finding of a Section 8(a)(5) violation is precluded.Assumingarguendo,however, that the Union did represent a majority, it does not follow that Respondentthereby engaged in a refusal to bargain.A majority showing based on signedauthorization cards does not, in and of itself, evoke a duty on the part of anemployer to recognize and bargain with a union. "Ordinarily, an employer facedwith a demand for recognition by a union which claims to represent a majority ofhis employees may refuse to rely upon evidence of representation in the form ofauthorization cards signed by employees and insist that the Union establish itsmajority by means of a Board-conducted secret election."Pyne Moulding Corpora-tion, supraat 1707.This is particularly true here where, on the Union's own ad-mission, it never showed Respondent the signed authorization cards and, indeed,never even told Respondent the Union represented a majority.The foregoing principle, however, is predicated on the premise that the employerin good faith doubts the Union's majority statusWhere the employer does notentertain a good-faith doubt of majority status but refuses recognition in order "togain time and to take action to dissipate the Union's majority, the refusal is nolonger justifiable and constitutes a violation of the duty to bargain set forth inSection 8(a) (5) of the Act "Joy Silk Mills v. N L.R.B., supraat 741. It is onthis ground that General Counsel pitches its case.Restated, General Counsel arguesthat Respondent, though not expressly advised of the Union's majority status, knewfrom the extent of the employees' participation in the strike and the concomitantpicketing that the Union did represent a majority and that Respondent's later tacticsincluding the notices of September 16 promising its employees benefits and thefiling of a representation petition were for the purpose of gaining time to dissipatethat status.The record does not sustain General Counsel's position.Respondent was aware,of course, that the Union wanted recognition and a contract. It was presumablyaware also that a majority of its employees did not report for work on September 10,the day of the strike.Finally, it was aware of the picket lines.However, the factthat a majority of employees do not report to work during a strike does not of itselfestablish majority status.The failure or refusal of employees to cross a picket lineor work during a strike does not necessarily indicate that they subscribe to orapprove of the objectives of the strike. Indeed, in the instant case Respondent wasinformed by several of its employees very shortly after the strike began that theywere not in sympathy with the strike or the Union.6Under these circumstancesRespondent could properly doubt the majority status of the Union and I find thatitdid entertain such a doubt.However, since the Union was nevertheless claimingrecognition and a contract, Respondent properly resorted to the Board by filing apetition to resolve the question concerning representation.General Counsel can likewise derive no comfort from its claim that Respondent,by posting notices in its office on September 16 in English and Spanish listing certainterms and conditions of employment, was seeking by promises of economic benefitto induce the employees to abandon the strike and their adherence to the Union.General Counsel argues that Respondent's utilization of this technique confirms hiscontention that Respondent knew all along of the Union's majority status and wasmerely seeking for time and an opportunity to dissipate that status.The contentionhas a fatal defect.For quite apart from the findings I have already made that theUnion did not represent a majority of the employees in the appropriate unit andthat Respondent in any event entertained a good-faith doubt of the Union's majoritystatus, the evidence in the record preponderates heavily, and I find, that the allegedbenefits listed in the notices of September 16 merely enumerated terms and condi-6Even on General Counsel's hypothesis that the appropriate unit consisted of 34 em-ployees, at least 18 would be required to establish majority status6Bella Dormer credibly testified that she had talked to or received telephone calls fromVincenta Nieves, Emerita Torres, Librado Martinez, Maria Melendez, Francisco Soto, andLuisa VelazquezSo far as relevant to them, Vincenta Nieves and Emerita Torres sub-stantially corroborated Bella Dermer's testimony. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of employment which were and had been in effect in Respondent's plant beforethe strike and before the organizational campaign.Thus, Respondent had beengranting paid vacations and paid holidays,7 had provided disability coverage, hadmade provision for an optional hospitalization plan, had operated on a 371A-hourworkweek, and had given periodic wage increases.Under these circumstances itwas not unlawful for Respondent to convey to the employees, as it did,8 the terms andconditions of employment which had been in existence before the strike and whichwould be in existence thereafter.Nothing in the Act precludes an employer fromtruthfully setting forth, in countering an organizational campaign, the existing termsand conditions of employment.Contrary to General Counsel's claim, I find thatneither a promise of benefit nor a threat of reprisal was embraced in the noticesof September 16, or in Respondent's conduct with respect to those notices.9For the foregoing reasons, therefore, I find and conclude that General Counselhas failed to sustain the allegations of the complaint herein alleging an unfair laborpractice within the meaning of Section 8(a) (5) of the Act.3.The alleged interference, restraint, and coercionThe amended complaint herein also alleges that Respondent by its conduct violatedSection 8(a)(1) of the Act by interfering with, restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of the Act to organize andbargain collectively and to engage in other concerted activities for their mutual aidand protection.I have already found that Respondent's alleged refusal to bargainand the alleged promises of benefit contained in the September 16 notices infringedno rights guaranteed its employees by the Act.The only issue remaining for dispo-sition, therefore, is the allegation that Bella Dermer, by interrogating the employeesconcerning their activities on behalf of and sympathy in the Union, violated Section8(a)(1) of the Act.As already stated, General Counsel introduced no evidence in this regard in thepresentation of his affirmative case.On cross-examination of Respondent's witness,Bella Dermer, however, he elicited that some 10 days before the strike she hadasked employee Marion Meyers who certain men were because the men looked likedetectives.He also elicited that 3 days before the strike Bella Dermer askedemployee Artemia Nieves what a union man had asked her.There was no furtherevidence as to this issue.Neither Marion Meyers nor Artemia Nieves appeared aswitnesses.On this showing, only the inquiry of Artemia Nieves could conceivablybe the basis of a finding of unlawful interrogation.Such an isolated inquiry, con-sidered in the context of the instant case which is devoid of other unfair laborpractices and devoid also of any substantial showing of hostility to union organiza-tion, falls short of interference and coercion and is not unlawful.Blue Flash Ex-press, Inc.,109 NLRB 591, 593-594.Accordingly, I find that Respondent did not,on the basis of the evidence here adduced, violate Section 8(a) (1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent has not violated Section 8(a)(5) of the Act as alleged in theamended complaint herein.4.Respondent has not violated Section 8(a)(1) of the Act as alleged in theamended complaint herein.[Recommendations omitted from publication.]7A few instances where such payments were not made arose because the particularemployee failed to qualify as, for example, not working a full week on the week theholiday occurred,8 On September 16 Bella Dermer specifically directed the attention of several of theemployees to the notices and to the fact that Respondent paid vacation and holiday pay.9Brunhilda Garcia, an outspoken advocate of the Union among Respondent's employees,tEistified that Bella Dermer made no promises or threats in connection with the Unionand that, on the contrary, Bella Dermer had called a meeting of the employees some timebefore the strike and told the employees that "anything we wanted to do about theunion, go ahead and do it "